79 F.3d 1141
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.James F. JONES, Plaintiff-Appellant,v.Shirley S. CHATER, Commissioner Of Social Security,Defendant-Appellee.
No. 95-2674.
United States Court of Appeals, Fourth Circuit.
Submitted:  November 30, 1995.Decided:  March 19, 1996.

James F. Jones, Appellant Pro Se.  Victor Jerry Pane, Jr., SOCIAL SECURITY ADMINISTRATION, Philadelphia, PA, for Appellee.
Before WIDENER, HALL, and NIEMEYER, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order dismissing his complaint under Fed.R.Civ.P. 12(b)(6) for failure to state a claim upon which relief can be granted and on grounds of res judicata.   Our review of the record and the district court's opinion adopting the recommendation of the magistrate judge discloses no reversible error.   Accordingly, we affirm on the reasoning of the district court.   Jones v. Chater, No. CA-94-3540-MJG (D.Md. Aug. 23, 1995).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED